Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
The present Office Action is based upon the original patent application filed on 1/28/2020 as modified by the amendment filed on 2/10/2022.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with William N. Hulsey, Reg. No.: 33,402 on May 5th, 2022.
Claim 1 is amended by Examiner as follows:
1. (Currently Amended) An apparatus, comprising:
a satellite deployment mechanism, wherein the satellite deployment
mechanism includes:
an enclosure having at least one door;
a lift table implemented within the enclosure; and
a spring arranged to apply force to the lift table;
a guiding mechanism positioned below the lift table, wherein the
guiding mechanism  [is a scissor lift below the lift table which uses a spring to eject the satellites in a single direction normal to the plane of the lift]: and
a mounting system arranged to mount the satellite deployment
mechanism to a portion of a spacecraft, wherein the mounting system comprises
a bracket configured to be secured under ribs of the spacecraft:
wherein, responsive to opening the at least one door, the spring is
configured to cause the lift table to eject one or more satellites from the
enclosure_and wherein the guiding mechanism controls the direction of the lift
table.
Reasons for Allowance
Claims 17-20 have been canceled on February 10, 2022. 
Therefore, Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Examiner has not provided prior arts that disclose or render obvious the limitations in independent claim 1. The closest prior arts of record is: O'Connell; Timothy et al. (US 20200255271) which discloses a scissor lift for carrying payloads. See FIG. 3. However, O’Connell’s lift does not disclose the spring and the benefit it offers for deploying satellites.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins whose telephone number is 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3644	
	
	
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644